330 F.2d 615
Elyrce WADE, Plaintiff-Appellant,v.STAR TRUCK RENTALS, INC., et al., Defendants-Appellees.
No. 15476.
United States Court of Appeals Sixth Circuit.
April 6, 1964.

Order affirming judgment of United States District Court for the Eastern District of Michigan, Southern Division; Stephen J. Roth, District Judge.
I. Goodman Cohen, Detroit, Mich., for appellant.
David V. Martin, Detroit, Mich.  (Cary, BeGole & Martin, David V. Martin, Detroit, Mich., on the brief), for appellees.
Before WEICK, Chief Judge, and MILLER and PHILLIPS, Circuit Judges.

ORDER.

1
This appeal is from a judgment entered on a jury verdict for defendants in a personal injury action.  Appellant, a pedestrian, sued the appellees for injuries sustained when during daylight hours he walked across an unmarked crosswalk on West Fort Street in Detroit, Michigan, at the intersection of Casgrain Street.  Appellant walked into the left side of a trailer which was being pulled by a tractor proceeding west on West Fort Street in the lane adjacent to the right curb.


2
The jury returned a verdict of no cause of action and a judgment was entered thereon in favor of appellees and against appellant.


3
Eleven errors are charged by appellant, relating to the admission and rejection of evidence, the charge of the District Judge and the refusal of the District Court to submit certain requested charges to the jury.


4
Upon consideration, we are of the opinion that there was no error in the trial affecting the substantial rights of appellant, and that the appeal is without merit.


5
The judgment of the District Court is affirmed.